Citation Nr: 1001998	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-31 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a service-connected left 
knee disability.

2. Entitlement to service connection for a right knee 
disorder, to include as secondary to a service-connected left 
knee disability.

3. Entitlement to service connection for a low back disorder, 
to include as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Grabia, Counsel
INTRODUCTION

The Veteran had active service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the VARO 
in Houston, Texas, that denied service connection for the 
disabilities listed on the title page of this decision. That 
rating decision also resulted in the RO confirming and 
continuing a 30 percent disability rating for left knee 
instability and a 10 percent rating for left knee traumatic 
arthritis.

In November 2007, the Board remanded the service connection 
claims for additional development including a VA examination.  
The Veteran was scheduled for a VA examination but failed to 
report and did not request that the examination be 
rescheduled.  In fact, it was subsequently determined that he 
did not want to be examined by VA.  

Regulations provide that when entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and the claimant, without good cause, fails to report for 
such examination, and the examination was scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based upon the evidence of record.  38 C.F.R. 
§ 3.655 (2009). 

In June 2009, the Board again remanded the claims to obtain a 
VA medical opinion as to the etiology of the disabilities for 
which he is claiming service connection on this appeal.  
After completing the requested action, the Appeals Management 
Center continued the denials of the claims, as reflected in a 
November 2009 supplemental statement of the case (SSOC), and 
returned these matters to the Board for further appellate 
consideration.



FINDINGS OF FACT

1.  A bilateral hip disorder was not shown during service or 
for years thereafter, and the evidence reflects that such 
disorder is not related to service or a service-connected 
left knee disability.

2.  A right knee disorder was not shown during service or for 
years thereafter, and the evidence reflects that such 
disorder is not related to service or a service-connected 
left knee disability.

3.  A low back disorder was not shown during service or for 
years thereafter, and the evidence reflects that such 
disorder is not related to service or a service-connected 
left knee disability.


CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred in or 
aggravated in-service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.326, 
3.655(b) (2009).

2.  A right knee disorder was not incurred in or aggravated 
in-service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310, 3.326, 3.655(b).

3.  A low back disorder was not incurred in or aggravated in-
service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310, 3.326, 3.655(b).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
February 2004 and December 2007 correspondence of the 
information and evidence needed to substantiate and complete 
his service connection claims, to include notice of what part 
of that evidence is to be provided by the claimant and notice 
of what part VA will attempt to obtain.  The December 2007 
communication explained how VA assigns disability ratings and 
effective dates.  In any event, as the instant claims are 
denied, no disability rating or effective date is assigned 
and any deficiency as to such notice is moot.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the December 2007 letter complied with this requirement.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment 
records  and all of the identified post-service private and 
VA medical records.  In addition, the veteran was afforded VA 
and VA-authorized examinations as to the etiology of the 
disabilities for which he is claiming service connection and 
VA obtained a medical opinion on this question 
notwithstanding the Veteran's decision to forego additional 
VA examination.

Contrary to VCAA requirements, the VCAA-compliant notice in 
this case was provided after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of 
the claim in the November 2009 SSOC.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  In addition, the Veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and provided the opportunity to 
present pertinent evidence in light of the notice provided.  
There is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  Indeed, the Veteran has not suggested 
that such an error, prejudicial or otherwise, exists. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection for 
bilateral hip, right knee, and low back disorders, each to 
include as secondary to a service-connected left knee 
disability, are thus ready to be considered on the merits.

The Board has reviewed the evidence in the Veteran's claims 
files that includes his written contentions, service 
personnel and treatment records, private and VA medical 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

Applicable Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a Veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006. See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 
3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).

Establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Background

Historically, the Veteran injured his left knee in service 
playing football.  In a December 1968 rating decision he was 
awarded service connection for a left knee injury and a 10 
percent evaluation was assigned.  Subsequently the rating was 
increased to 20 percent by rating action in June 1997; and to 
30 percent in a June 2002 rating action.  In addition, a 
separate 10 percent evaluation was assigned for status post 
left medial meniscectomy with arthroscopy.

The service treatment records are entirely silent as to any 
complaints or treatment referable to a low back, bilateral 
hip, or right knee disorder.  They do not contain evidence or 
diagnoses of low back, bilateral hip, or right knee 
disorders.  The May 1968 separation examination report 
indicated that the lower extremities, spine, and other 
musculoskeletal systems were normal.

Private medical records dated in September 1982, from Arvo 
Neidre, M.D., note that the Veteran was playing touch 
football in August 1982 when he twisted his left knee.  It 
was noted that he previously injured his right knee as well 
and underwent surgery for a torn right medial meniscus.  The 
impression was that he had a torn left medial meniscus.  

Dr. Neidre noted in a May 1999 medical record that the 
Veteran was pulling weeds in his yard when he developed low 
back pains which radiated to his left lower extremities.

March 2000 private medical records noted that the Veteran was 
seen for a herniated disk at L4-5 requiring surgery.  He had 
been involved in a motor vehicle accident while driving a 
mail truck.  He began feeling pain in the lower back a few 
days after the accident.   

In an April 2004 VA examination report, the examiner noted 
that he had reviewed the Veteran's service medical records 
which were well documented.  He noted that the Veteran had 
injured his left knee in service and underwent an open left 
meniscectomy in service.  There was no documented history of 
any right knee injury during service.  The examiner noted 
that the Veteran underwent surgery in 1987 after a workman's 
compensation injury of the right knee.

The Veteran had a workman's compensation injury of the lower 
back and underwent spinal surgery in February 2001 for a 
ruptured disk.   

There was no documented history of any hip injuries, he just 
began complaining of increasing problems including popping 
and crepitus over the last few months.  

X-rays of the right knee revealed moderate degenerative 
arthritis; x-rays of the hips were normal; x-rays of the 
lumbosacral spine revealed mild degenerative abnormalities 
with foramen surgery at L-5.

The diagnoses included moderate degenerative arthritis of the 
right knee, "likely as not is not related to military 
service,"; status post operative herniated disc, "workman's 
compensation injury, likely as not is not related to the 
military service"; and bilateral mild trochanteric bursitis, 
"likely as not is not related to military service."

A February 2004 VAMC notation noted the Veteran was having 
right knee pain, "probably due to offloading of wt and 
stress from the left leg."

An addendum to an April 2006 VA-authorized examination which 
primarily addressed the severity of the Veteran's left knee 
disability noted that "the Veteran's low back pain and leg 
pains may be related to his knee condition in the sense that 
at his age he probably has arthritis of the back and his 
gait, favoring the left knee, is aggravating it.

In September 2009, a VA physician noted that he had been 
asked to address whether the Veteran's right knee, 
lumbosacral spine, and bilateral hip disorders were secondary 
to the service connected left knee disorder.  He noted that 
he had reviewed the entire claims file and all of the 
available medical records in detail.  The Veteran was not 
interviewed or examined.  The examiner opined that it was his 
best medical opinion the Veteran's low back disability 
(lumbar osteoarthritis/ degenerative joint disease); right 
knee disability (right knee degenerative osteoarthritis/ 
degenerative joint disease); and, bilateral hip disability 
(bilateral trochanteric bursitis), were not caused by or a 
result of the service connected left knee disability; nor 
were they aggravated beyond normal progression by the service 
connected left knee disability.  He noted that his opinion 
was based on a detailed review of the c-file and service 
medical records.  

Regarding the low back and right knee disorders, his 
rationale was that the Veteran was 62 years old, and he had 
degenerative arthritis of the lumbar spine, and bilateral 
knees.  The degenerative arthritis of the knees was roughly 
symmetric bilaterally.  This was normal age related 
degeneration for a person of his age.  In addition, he 
sustained workman's compensation injuries to his right knee 
requiring surgery in 1987; and to his lumbar spine requiring 
surgery in 2001.  He opined that it was much more likely that 
these injuries caused his current conditions rather than his 
left knee disability.

Regarding the bilateral hip disorder, he noted that the 
Veteran was 62 years old, and he has bilateral trochanteric 
bursitis which was a normal age related inflammatory 
condition for a person of his age.  He added that there was 
no medical evidence that osteoarthritis/degenerative joint 
disease of the knee causes trochanteric bursitis.  


Analysis

Based on the application of the above law to the facts, the 
Board finds that there is a preponderance of evidence against 
granting service connection for low back, bilateral hip, and 
right knee disorders, for the following reasons.

There are no medical records in service showing any diagnosis 
of low back, bilateral hip, and right knee disorders.  
Further, there is no evidence of low back, bilateral hip, and 
right knee disorders until approximately 1987 (right knee 
injury), 2001 (low back injury), or 2004 (complaints of hip 
pain and popping).  This is approximately 12 years after 
discharge from service for the right knee; 26 years after 
discharge from service for the lower back; and, 29 years 
after discharge from service for the bilateral hips.  The 
passage of many years between discharge from active service 
and any medical complaints or documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

In addition, the weight of the medical opinion evidence is 
against a finding that any of the claimed disabilities is 
related to service or the Veteran's service-connected left 
knee disability.

The April 2004 VA examiner noted that he had reviewed the 
Veteran's well documented service medical records and found 
no documented history of any right knee injury, lower back 
injury, or hip disability during service.  He noted the 
Veteran first reported an injury to the right knee in a 1987 
workman's compensation claim; and a low back injury in a 2001 
workman's compensation claim.  He first noted hip complaints 
in 2004.  Based on this review of medical evidence the 
examiner opined that the right knee, low back, and bilateral 
hip disorders were as likely as not, not related to military 
service.  

While the April 2004 examiner did not address whether the 
right knee, low back, and bilateral hip disorders were caused 
by or aggravated by the service connected left knee disorder, 
this was addressed in detail by the September 2009 VA 
examiner.  This examiner also noted that he had reviewed the 
entire claims file and all of the available medical records 
in detail.  He opined that it was his best medical opinion 
that the Veteran's low back disability (lumbar 
osteoarthritis/degenerative joint disease); right knee 
disability (right knee degenerative osteoarthritis/ 
degenerative joint disease); and, bilateral hip disability 
(bilateral trochanteric bursitis), were not caused by or a 
result of the service connected left knee disability; nor 
were they aggravated beyond normal progression by the service 
connected left knee disability.  He noted that his opinion 
was based on a detailed review of the c-file and service 
medical records, and gave a detailed rationale for each of 
his conclusions.

As these physicians explained the reasons for their 
conclusions based on an accurate characterization of the 
evidence, their opinions are entitled to substantial 
probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).

The Board recognizes that a VA physician assistant in 
February 2004 noted the Veteran's right knee pain was, 
"probably due to offloading of wt and stress from the left 
leg."  However, as the physician assistant did not explain 
his reasons for this conclusion, his opinion that the right 
knee pain was related to the left leg is outweighed by the 
contrary conclusion of the September 2009 VA physician who 
explained that the degenerative arthritis of the knees of the 
then-62 year old Veteran was roughly symmetric bilaterally, 
and this was therefore likely normal age related degeneration 
for a person of his age, particularly one who had sustained 
workman's compensation injuries to his right knee.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.

In addition, the April 2006 VA examiner's opinion that the 
Veteran's low back and leg pains "may be related" to his 
knee condition in the sense that at his age he probably has 
arthritis of the back and his gait favored the left knee and 
was aggravating it is insufficiently definitive to warrant a 
finding of service connection, particularly in light of the 
probative, and more definitively stated, medical opinions to 
the contrary.  See Winsett v. West, 11 Vet. App. 420, 424 
(1998) (terminology equivalent to "may or may not" is an 
insufficient basis for an award of service connection).

Of course, in addition to the medical evidence, the Board 
must consider lay evidence, including the Veteran's 
statements.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (citing 38 U.S.C.A. 1154(a) (West 2002)) (VA 
required to "due consideration" to "all pertinent medical and 
lay evidence" in evaluating a claim for disability benefits).  
While the Veteran is competent to report his observations of 
hip, knee, and back symptoms, these statements must be 
weighed against the other evidence of record.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
To the extent that the Veteran has indicated generally that 
he experienced continuity of symptomatology, this testimony 
is outweighed by the normal separation examination report as 
to the lower extremities, spine, and other musculoskeletal 
system, and the absence of any complaints, treatment, or 
diagnoses of any hip, right knee, or back disability in or 
for many years after service.
 
The Board also notes that, to the extent that the Veteran has 
been diagnosed with arthritis, such diagnoses were not within 
the one-year period during which the manifestation of a 
chronic diseases such as arthritis warrants service 
connection on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Finally, as to the Veteran's statements indicating that his 
claimed disabilities are related to service or his service-
connected left knee disability, lay witnesses may, in some 
circumstances, opine on questions of diagnosis and etiology.  
See Davidson v. Shinseki, 581 F.3d at 1316  (Board's 
categorical statement that "a valid medical opinion" was 
required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was 
a layperson, conflicts with Jandreau).  The Veteran's primary 
argument has been that his current hip, right knee, and back 
disabilities are the result of the alteration of his gait 
caused by his left knee disability.  See, e.g., Statement in 
Support of Claim (VA Form 21-4138) (December 30, 2003) 
("Because of the continued problems with my left knee I have 
had to change my gait and compensate how I do things and this 
has created a problems for the remainder of my body").  
While the Veteran is competent to observe an altered gait and 
its effect on his body, his opinion that his specific 
disabilities were caused by the altered gait is outweighed by 
the more thoroughly explained and detailed opinion of the 
September 2009 VA physician on this etiological question.  
Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(unlike varicose veins or a dislocated shoulder, rheumatic 
fever is not a condition capable of lay diagnosis) with 
Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing 
dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay 
testimony is competent to establish the presence of varicose 
veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet).

In sum, the preponderance of the evidence reflects that the 
Veteran did not have a disability of the hips, right knee, or 
low back in service, arthritis did not arise within the one-
year presumptive period, and any current hip, right knee, or 
low back disorder is not otherwise related to service or a 
service-connected disability.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claims for 
service connection for bilateral hip, right knee, and low 
back disorders must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).


ORDER

Service connection for a bilateral hip disorder, to include 
as secondary to service-connected left knee disability is 
denied.

Service connection for a right knee disorder, to include as 
secondary to service-connected left knee disability is 
denied.

Service connection for a low back disorder disorder, to 
include as secondary to service-connected left knee 
disability is denied.


____________________________________________
J.  HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


